NEUBERGER BERMAN EQUITY FUNDS CLASS C DISTRIBUTION AND SERVICES AGREEMENT SCHEDULE A The Series currently subject to this Agreement are as follows: Neuberger Berman Emerging Markets Equity Fund Neuberger Berman Equity Income Fund Neuberger Berman Focus Fund Neuberger Berman Global Equity Fund Neuberger Berman Global Thematic Opportunities Fund Neuberger Berman Greater China Equity Fund Neuberger Berman Guardian Fund Neuberger Berman International Equity Fund Neuberger Berman International Large Cap Fund Neuberger Berman Intrinsic Value Fund Neuberger Berman Large Cap Disciplined Growth Fund Neuberger Berman Large Cap Value Fund Neuberger Berman Mid Cap Growth Fund Neuberger Berman Mid Cap Intrinsic Value Fund Neuberger Berman Multi-Cap Opportunities Fund Neuberger Berman Real Estate Fund Neuberger Berman Select Equities Fund Neuberger Berman Small Cap Growth Fund Neuberger Berman Socially Responsive Fund Neuberger Berman Value Fund Date:July 24, 2013
